Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 145-172 are pending and have been examined.
Priority
This application, Serial No. 16/751,114 (PGPub: US2020/0284791) was filed 01/23/2020. This application is a CONTINUATION of 16/434,100 filed 06/06/2019, and now US Patent 10,578,616, which is a CONTINUATION of 15/990,398 (PGPub: unpublished) was filed 05/25/2018. This application is a CONTIUATION of Serial No. 15/787,638 filed 10/18/2017 and now Patent 10,006,911 which is a CONTINUATION of Serial No. 14/641,022 filed 03/06/2015 and now Patent 9,823,247 which claims benefit of U.S. Provisional Patent Applications 61/953,870 filed 03/16/2014 and 61/949,887 filed 03/07/2014.
Information Disclosure Statements
The Information Disclosure Statements filed 06/02/2020 has been considered by the Examiner.
Claim Objections
Claims 150 and 152 are objected to because of the following informalities:  
	Claim 150 recites “…oriented to attract a said probe” and the “a” should be deleted.
	Claim 152 recites “…a fork at the end of paper strip…” and should recite “…a fork at the end of the paper strip…”.
	Claim 152 recites “…said fork is configured split the ATPS…” and should recite “…said fork is configured to split the ATPS…”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 145-149 and 157-164  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,823,247 (hereinafter Patent247). Although the claims at issue are not identical, they are not patentably distinct from each other because Patent247 recites A device for the detection and/or quantification of a target analyte in a sample, the device comprising: a) a lateral flow assay (LFA) comprising a porous matrix; and b) an aqueous two-phase system (ATPS), wherein the ATPS comprises a mixed phase solution that separates into a first phase solution and a second phase solution and where components of said first phase solution and components of said second phase solution are both disposed in said porous matrix and are present in sufficient concentration to form said two-phase ATPS within said porous matrix (claim 1), and further wherein the device comprises a probe that interacts with the target analyte (see claims 8-12).
Claims 145-149 and 157-172 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,006,911 (hereinafter Patent911). Although the claims at issue are not identical, they are not patentably distinct from each other because Patent911 recites a paper fluidic device for concentration of a target analyte in a sample, the paper fluidic device comprising: a porous matrix; an aqueous two-phase system (ATPS) or components thereof disposed on or in said porous matrix; wherein the porous matrix is configured to and has porosity sufficient to allow the ATPS or components thereof to flow through the porous matrix when the ATPS or components thereof are in a fluid phase, and wherein the ATPS when hydrated comprises a mixed phase solution that separates into a first phase solution and a second phase solution as it passes through said porous matrix (claim 1) and further wherein the device comprises a probe that binds the target analyte to produce a probe-analyte complex, wherein the probe comprises a magnetic particle (see claims 19-24).
Claim 145 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,359,423 (hereinafter Patent423).
Although the claims at issue are not identical, they are not patentably distinct from each other because Patent423 recites a device for the detection and/or quantification of a target analyte in a sample, the device comprising: a. a lateral flow assay (LFA) comprising a porous matrix; and b. an aqueous two-phase system (ATPS), wherein the ATPS comprises a mixed phase solution that separates into a first phase solution and a second phase solution, and where components of said first phase solution and components of said second phase solution are both disposed in said porous matrix and are present in sufficient amount to form said two-phase ATPS within said porous matrix, and where the first phase solution comprises a micellar solution (see claim 1).
Claims 145-149 and 157-172  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,578,616 (hereinafter Patent616).
Although the claims at issue are not identical, they are not patentably distinct from each other because Patent616 recites A method of concentrating a target analyte in a sample, the method comprising: (i) providing a paper fluidic device for the concentration of an analyte, said device comprising: a porous matrix; and an aqueous two-phase system (ATPS) or components thereof disposed on or in said porous matrix, wherein the ATPS when hydrated comprises a mixed phase solution that separates into a first phase solution and a second phase solution as it passes through said porous matrix; (ii) applying the sample to said device; and (iii) flowing components of said ATPS through said porous matrix to concentrate said analyte in said first phase solution, said second phase solution, or in an interface between said first phase solution and said second phase solution (claim 1) and further wherein the device comprises a probe that binds the target analyte to produce a probe-analyte complex, wherein the probe comprises a magnetic particle (see claims 22-23).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 153-154 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 153 is indefinite because it recites at lines 2-3 “…located near or at the prong or a magnetic field is applied near or at the prong” and since claim 152, from which this claim depends, has recited that there is first and second prong, it is unclear which prong is being referenced for the location of the magnets.
	Claim 154 recites at line 2 “the probe/probe-analyte complex” and there is insufficient antecedent basis for this limitation in the claim.

State of the Prior Art
The prior art fails to teach the claimed device and more specifically fails to teach A paper fluidic device for concentration of a target analyte in a sample, the paper fluidic device comprising: a porous matrix; a probe that binds said target analyte to produce a probe-analyte complex wherein said probe comprises a magnetic particle; an aqueous two-phase system (ATPS) or components thereof disposed on or in said porous matrix; wherein the porous matrix is configured to and has porosity sufficient to allow the ATPS or components thereof to flow through the porous matrix when the ATPS or components thereof are in a fluid phase, and wherein the ATPS when hydrated comprises a mixed phase solution that separates into a first phase solution and a second phase solution as it passes through said porous matrix.
Kamei et al. (WO 2011/159537) teaches a two-phase ATPS performed in bulk and after the procedure is conducted, a single phase of the ATPS is delivered to a lateral flow assay with the sample (see pages 4, 6-8 and 16- 21). However, Kamei et al. and the prior art as a whole fail to teach a device comprising both a porous matrix and an aqueous two phase system disposed in said porous matrix such that both a first and second phase pass through and are present in sufficient amount to form said two-phase ATPS within said porous matrix.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641